         Case 2:21-cv-02053-GJP Document 6 Filed 05/10/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DONJON MARINE CO., INC.,

                         Plaintiff,

       v.                                                   CIVIL ACTION

 ROBIN 5 SHIPPING, INC., IN                                 NO. 21-2053
 PERSONAM, and M/V CHIQUITA
 DREAM, HER ENGINES, TACKLE,
 EQUIPMENT, AND FURNISHINGS, IN
 REM,
                  Defendants.


                                         ORDER

      AND NOW, this 10th day of May 2021, upon consideration of Plaintiff’s Verified

Complaint (ECF 1) and Motion for an Order to Issue a Warrant for Arrest (ECF 4), and

the Court having found the conditions for an action in rem under Supplemental

Admiralty Rule C of the Federal Rules of Civil Procedure appear to exist, it is hereby

ORDERED that:

      1. The Motion is GRANTED. The Clerk of Court shall promptly issue a

            Warrant for Arrest of the M/V Chiquita Dream as prayed for in the Verified

            Complaint and Plaintiff’s Motion pursuant to Supplemental Admiralty Rule

            C and deliver the Warrant and this Order to the United States Marshal for

            execution.

      2. Any person claiming an interest in the property arrested pursuant to the

            Warrant shall be entitled upon request to a prompt hearing at which Plaintiff

            shall be required to show why the arrest should not be vacated or other relief

            granted.
  Case 2:21-cv-02053-GJP Document 6 Filed 05/10/21 Page 2 of 2




3. A copy of this Order shall be attached to and served with the Warrant as well

   as a copy of the Summons and Verified Complaint.

4. Plaintiff shall comply with the notice provisions as provided in Supplemental

   Admiralty Rule C(4).



                                               BY THE COURT:



                                                /s/ Gerald J. Pappert
                                               ________________________
                                               GERALD J. PAPPERT, J.
